                                                Case 2:05-cv-01364-RFB-PAL Document 599 Filed 09/26/18 Page 1 of 3




                                            1   LIESL FREEDMAN
                                                General Counsel
                                            2   Nevada Bar No. 5309
                                                MATTHEW J. CHRISTIAN
                                            3   Assistant General Counsel
                                                Nevada Bar No. 8024
                                            4   Las Vegas Metropolitan Police Department
                                                400 S. Martin Luther King Blvd.
                                            5   Las Vegas, Nevada 89106
                                                Tel: (702) 828-3310
                                            6   Fax: (702) 828-3191
                                                Email: m16091c@lvmpd.com
                                            7   Attorneys for Las Vegas Metropolitan
                                                Police Department
                                            8
                                            9
                                                                         UNITED STATES DISTRICT COURT
                                           10
                                           11                                      DISTRICT OF NEVADA
Las Vegas Metropolitan Police Department




                                           12
   OFFICE OF GENERAL COUNSEL

      400 S. Martin L. King Blvd.




                                                MORGAN STANLEY HIGH YIELD                        Case No. 2:05-cv-01364-RFB-PAL
       Las Vegas, Nevada 89106




                                           13
                                                SECURITIES INC.; MORGAN STANELY
            (702) 828-3310




                                           14   DEAN     WITTER    HIGH  INCOME
                                                ADVANTAGE       TRUST;  MORGAN
                                           15   STANLEY DEAN WITTER HIGH INCOME
                                                ADVANTAGE TRUST II; MORGAN
                                           16   STANELY DEAN WITTER HIGH INCOME
                                                ADVANTAGE TRUST III; MORGAN                      LAS VEGAS METROPOLITAN
                                           17   STANELY VARIABLE INVESTMENT                      POLICE DEPARTMENT’S NOTICE
                                                SERIES;     MORGAN      STANLEY                  TO TERMINATE ATTORNEY OF
                                           18   DIVERSIFIED INCOME TRUST; and                    RECORD FOR THIS CASE, CM/ECF
                                                MORGAN       STANLEY      SELECT                 SERVICE LIST AND COURT
                                           19   DIMENTSIONS INVESTMENT SERIES,                   DOCKET and [PROPOSED] ORDER

                                           20                        Plaintiffs,

                                           21        -vs-

                                           22   HANS JECKLIN, CHRISTIANE JECKLIN;
                                                GEORGE HAEBERLING; JOHN TIPTON;
                                           23   SWISS LEISURE GROUP AG; and JPC
                                                HOLDING AG,
                                           24
                                                                     Defendants.
                                           25
                                           26         PLEASE TAKE NOTICE that the undersigned hereby requests that attorney, MATTHEW
                                           27   J. CHRISTIAN, Assistant General Counsel for the Las Vegas Metropolitan Police Department

                                           28   (“LVMPD”), be terminated from this case and removed from the Court’s docket and CM/ECF


                                                                                           1
                                                Case 2:05-cv-01364-RFB-PAL Document 599 Filed 09/26/18 Page 2 of 3




                                            1   service list(s), as Mr. Christian has been disassociated as counsel and no longer has a role in this

                                            2   case.

                                            3           DATED this 26th day of September, 2018.

                                            4                                                Respectfully submitted,

                                            5                                                /s/ Matthew J. Christian
                                                                                             MATTHEW J. CHRISTIAN
                                            6                                                Assistant General Counsel
                                                                                             Nevada Bar No. 8024
                                            7                                                Las Vegas Metropolitan Police Department
                                                                                             400 S. Martin Luther King Blvd.
                                            8                                                Las Vegas, Nevada 89106
                                                                                             Attorney for Las Vegas Metropolitan Police
                                            9                                                Department
                                           10
                                                                                                 ORDER
                                           11
                                                        IT IS SO ORDERED.
Las Vegas Metropolitan Police Department




                                           12
   OFFICE OF GENERAL COUNSEL

      400 S. Martin L. King Blvd.
       Las Vegas, Nevada 89106




                                           13
                                                                                             ______________________________________
            (702) 828-3310




                                           14                                                UNITED
                                                                                             UNITED STATES
                                                                                                     STATES DISTRICT  COURT
                                                                                                             MAGISTRATE       JUDGE
                                                                                                                          JUDGE
                                           15                                                       October 3, 2018
                                                                                             DATED: _________________
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28


                                                                                             2
                                                Case 2:05-cv-01364-RFB-PAL Document 599 Filed 09/26/18 Page 3 of 3




                                            1                                    CERTIFICATE OF SERVICE

                                            2          I HEREBY CERTIFY that I am an employee of the Las Vegas Metropolitan Police
                                            3   Department and that on the 26th day of September, 2018 service of the foregoing document was
                                            4   served via the Court’s CM/ECF filing system addressed to all parties on the e-service list.

                                            5
                                            6                                                        /s/ Shandell Auten
                                                                                                     An employee of the Las Vegas Metropolitan
                                            7
                                                                                                     Police Department
                                            8
                                            9
                                           10
                                           11
Las Vegas Metropolitan Police Department




                                           12
   OFFICE OF GENERAL COUNSEL

      400 S. Martin L. King Blvd.
       Las Vegas, Nevada 89106




                                           13
            (702) 828-3310




                                           14
                                           15
                                           16
                                           17
                                           18
                                           19
                                           20
                                           21
                                           22
                                           23
                                           24
                                           25
                                           26
                                           27
                                           28


                                                                                             3
